Western District of Virginia - LIVE                                                  Page 1 of 3
       Case 6:20-cv-00027-NKM-RSB Document 70-6 Filed 09/07/21 Page 1 of 3 Pageid#: 647
                                                     RepeatPACER, DISMISSED, 13FR, CLOSED


                                           U.S. Bankruptcy Court
                                   Western District of Virginia (Lynchburg)
                                      Bankruptcy Petition #: 16-60345
                                                                                       Date filed:   02/25/2016
Assigned to: Judge Rebecca B. Connelly                                          Date terminated:     07/14/2016
Chapter 13                                                                     Debtor dismissed:     04/29/2016
                                                                          Joint debtor dismissed:    04/29/2016
Voluntary                                                                           341 meeting:     03/29/2016
Asset


Debtor disposition: Dismissed for Other Reason
Joint debtor disposition: Dismissed for Other Reason

Debtor                                                               represented by T Henry Clarke, IV
Jason Dean Hartman                                                                  311 W MAIN ST
203 Manor Drive                                                                     BEDFORD, VA 24523
Forest, VA 24551                                                                    540 587-9299
BEDFORD-VA                                                                          Email: ivlaw.clarke@verizon.net
SSN / ITIN: xxx-xx-1541

Joint Debtor                                                         represented by T Henry Clarke, IV
Kimberly Dawn Hartman                                                               (See above for address)
203 Manor Drive
Forest, VA 24551
BEDFORD-VA
SSN / ITIN: xxx-xx-4333

Trustee
Herbert L Beskin(82)
Chapter 13 Trusteeship
123 East Main St., Ste. 310
Charlottesville, VA 22902
434-817-9913

U.S. Trustee
USTrustee
Office of the United States Trustee
210 First Street, Suite 505
Roanoke, VA 24011
(540) 857-2806


   Filing Date                #                                              Docket Text

                              1              Chapter 13 Voluntary Petition . Fee Amount $310 Filed by T Henry Clarke IV on
                              (81 pgs)       behalf of Jason Dean Hartman, Kimberly Dawn Hartman (Clarke, T) (Entered:
 02/25/2016                                  02/25/2016)

                              2              Chapter 13 Plan Filed by T Henry Clarke IV on behalf of Jason Dean Hartman,
 02/25/2016                   (16 pgs)       Kimberly Dawn Hartman. (Clarke, T) (Entered: 02/25/2016)


https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?174680026122583-L_1_0-1                                           9/7/2021
Western District of Virginia - LIVE                                                  Page 2 of 3
       Case 6:20-cv-00027-NKM-RSB Document 70-6 Filed 09/07/21 Page 2 of 3 Pageid#: 648
 02/25/2016                 3                 Statement of Social Security Number. This document contains sensitive
                                              information and cannot be viewed by the public. Filed by T Henry Clarke IV on
                                              behalf of Jason Dean Hartman, Kimberly Dawn Hartman. (Clarke, T) (Entered:
                                              02/25/2016)

                            4                 Receipt of Voluntary Petition (Chapter 13)(16-60345) [misc,volp13] ( 310.00)
                                              Filing Fee. Receipt number 6250698. Fee amount 310.00. (re: Doc# 1) (U.S.
 02/25/2016                                   Treasury) (Entered: 02/25/2016)

                            5                 Certificate of Credit Counseling Filed by T Henry Clarke IV on behalf of Jason
 02/25/2016                 (2 pgs)           Dean Hartman, Kimberly Dawn Hartman. (Clarke, T) (Entered: 02/25/2016)

                            6                 Motion to Quash Filed by Debtor Jason Dean Hartman, Joint Debtor Kimberly
 02/25/2016                 (1 pg)            Dawn Hartman (Clarke, T) (Entered: 02/25/2016)

                            7                 Meeting of Creditors with 341(a) meeting to be held on 03/29/2016 at 02:00 PM
                                              at cr mtg, LYN, US Courthouse, Rm 210, 1101 Court St., Lynchburg, VA 24504.
                                              Confirmation hearing to be held on 04/28/2016 at 09:30 AM at Lynchburg, US
                                              Courthouse, Room 210, 1101 Court St., Lynchburg, VA 24504. Objections for
                                              Discharge due by 05/31/2016. Proof of Claim due by 06/27/2016. Government
 02/25/2016                                   Proof of Claim due by 08/23/2016. (admin, ) (Entered: 02/25/2016)

                            8                 Order Granting Motion To Quash (Related Doc # 6) Signed on 2/26/2016.
 02/26/2016                                   (Maddox, Lisa) (Entered: 02/26/2016)

                            9                 BNC Certificate of Mailing - Meeting of Creditors. (RE: related document(s) 7
                            (4 pgs)           Meeting (AutoAssign Chapter 13)) No. of Notices: 34. Notice Date 02/27/2016.
 02/27/2016                                   (Admin.) (Entered: 02/28/2016)

                            10                BNC Certificate of Mailing (RE: related document(s) 8 Order on Motion To
                            (2 pgs)           Quash) No. of Notices: 4. Notice Date 02/28/2016. (Admin.) (Entered:
 02/28/2016                                   02/29/2016)

                            11                Order for Debtor to Pay Direct to Trustee Signed on 3/7/2016. (Maddox, Lisa)
 03/07/2016                 (1 pg)            (Entered: 03/07/2016)

                            12                BNC Certificate of Mailing - PDF Document. (RE: related document(s)11 Order
                            (2 pgs)           for Debtor to Pay Direct to Trustee) No. of Notices: 1. Notice Date 03/09/2016.
 03/09/2016                                   (Admin.) (Entered: 03/10/2016)

                            13                Objection to Confirmation of Plan and Notice Filed by Sara A. John on behalf of
                            (5 pgs; 2 docs)   Capital One Auto Finance (RE: related document(s)2 Chapter 13 Plan Filed by T
                                              Henry Clarke IV on behalf of Jason Dean Hartman, Kimberly Dawn Hartman.).
                                              Confirmation hearing to be held on 4/28/2016 at 09:30 AM at Lynchburg, US
                                              Courthouse, Room 210, 1101 Court St., Lynchburg, VA 24504. (Attachments: #
 03/22/2016                                   1 Exhibit NADA)(John, Sara) (Entered: 03/22/2016)

                            14                Trustee's 341 Report and Show Cause and Certificate of Mailing Herbert L
                            (3 pgs)           Beskin(82). Hearing scheduled 4/28/2016 at 09:30 AM at Lynchburg, US
                                              Courthouse, Room 210, 1101 Court St., Lynchburg, VA 24504. (Beskin (5),
 03/30/2016                                   Herbert) (Entered: 03/30/2016)

                            15                Meeting of Creditors Continued Herbert L Beskin(82). Section 341(a) meeting to
                                              be continued to 4/19/2016 at 09:30 AM at cr mtg, LYN, US Courthouse, Rm
                                              210, 1101 Court St., Lynchburg, VA 24504. (Beskin (5), Herbert) (Entered:
 03/30/2016                                   03/30/2016)

 04/20/2016

https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?174680026122583-L_1_0-1                                               9/7/2021
Western District of Virginia - LIVE                                                  Page 3 of 3
       Case 6:20-cv-00027-NKM-RSB Document 70-6 Filed 09/07/21 Page 3 of 3 Pageid#: 649
                            16              Supplemental Trustee's 341 Report and Show Cause and Certificate of Mailing
                            (3 pgs)         Herbert L Beskin(82). Hearing scheduled 4/28/2016 at 09:30 AM at Lynchburg,
                                            US Courthouse, Room 210, 1101 Court St., Lynchburg, VA 24504. (Beskin (5),
                                            Herbert) (Entered: 04/20/2016)

                            17              Meeting of Creditors Continued Herbert L Beskin(82). Section 341(a) meeting to
                                            be continued to 5/10/2016 at 09:30 AM at cr mtg, LYN, US Courthouse, Rm
                                            210, 1101 Court St., Lynchburg, VA 24504. (Beskin (5), Herbert) (Entered:
 04/20/2016                                 04/20/2016)

                            18              Hearing Held - Dismissed (RE: related document(s)2 Chapter 13 Plan filed by
                                            Debtor Jason Dean Hartman, Joint Debtor Kimberly Dawn Hartman, 13
                                            Objection to Confirmation of the Plan filed by Creditor Capital One Auto
                                            Finance, 16 Trustee's 341 Report and Show Cause filed by Trustee Herbert L
 04/28/2016                                 Beskin(82)) (Maddox, Lisa) (Entered: 04/29/2016)

                            19              Order Dismissing Case Both Debtors Signed on 4/29/2016 (RE: related
                                            document(s)13 Objection to Confirmation of the Plan filed by Creditor Capital
                                            One Auto Finance, 16 Trustee's 341 Report and Show Cause filed by Trustee
 04/29/2016                                 Herbert L Beskin(82)). (Maddox, Lisa) (Entered: 04/29/2016)

                            20              BNC Certificate of Mailing - Order Dismissing Case. (RE: related document(s)
                            (4 pgs)         19 Order Dismissing Case) No. of Notices: 37. Notice Date 05/01/2016.
 05/01/2016                                 (Admin.) (Entered: 05/02/2016)

                            21              Creditor Request for Notices Filed on Behalf of Capital One Auto Finance.
 05/03/2016                 (1 pg)          (Garza, Marian) (Entered: 05/03/2016)

                            22              Chapter 13 Trustee's Final Report and Account . Case to Be Closed if Applicable
 06/13/2016                 (4 pgs)         07/13/2016. (Beskin (3), Herbert) (Entered: 06/13/2016)

                            23              Certificate of Mailing of Chapter 13 Trustee's Final Report and Account dated
 06/13/2016                 (1 pg)          06/13/2016. (Beskin (3), Herbert) (Entered: 06/13/2016)

 07/14/2016                 24              Bankruptcy Case Closed (Maddox, Lisa) (Entered: 07/14/2016)




                                            PACER Service Center
                                                 Transaction Receipt
                                                  09/07/2021 19:11:51
                           PACER                   Client
                                       JoshLong
                           Login:                  Code:
                                                               16-60345 Fil or Ent: filed Doc
                                        Docket     Search      From: 0 Doc To: 99999999 Term:
                           Description:
                                        Report     Criteria:   included Format: html Page
                                                               counts for documents: included
                           Billable
                                       2           Cost:       0.20
                           Pages:




https://ecf.vawb.uscourts.gov/cgi-bin/DktRpt.pl?174680026122583-L_1_0-1                                             9/7/2021
